OPINION — AG — ** LIABILITY — EXPENSES OF MENTAL ILLNESS — STATE INSTITUTIONS ** 43A O.S. 115 [43A-115] WHICH STATES: " THE CLAIM OF THE STATE AGAINST A HUSBAND, WIFE, THE PARENT AND THE CHILDREN OF ANY PATIENT FOR HIS CARE AND TREATMENT MAY BE COLLECTED BY SUIT (LEGAL ACTION) OR OTHER PROCEEDINGS IN THE NAME OF THE STATE AGAINST THE HUSBAND, WIFE, A PARENT, A CHILD, OR ANY TWO OR MORE OF THEM. THE ACTION MUST BE BROUGHT BY THE COUNTY ATTORNEY (DISTRICT ATTORNEY) OF ANY COUNTY IN WHICH ONE OR MORE DEFENDANTS RESIDE. . . . "L — THE A.G. CONCURRS WITH YOU, IT WILL BE NOTED THAT A PATIENT, SUCH AS IS REFERRED TO, MAY BE A PERSON OF MIDDLE AGE, WHILE HIS PARENT MAY BE EXTREMELY OLD OR HIS CHILD VERY YOUNG. (MENTAL HEALTH, LIABILITY, COMPENSATION, COURTS, FEES) CITE: 43A O.S. 111 [43A-111], 43A O.S. 115 [43A-115] (FRED HANSEN)